DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/159,896 filed on 10/15/2018. Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "An electronic device communicatively coupled to a vehicle, comprising:
a wireless communication circuit;

at least one processor operatively coupled to the wireless communication circuit; and
a memory operatively coupled to the at least one processor, wherein the memory stores instructions executable by the at least one processor to cause the electronic device to:
detect by the sensor whether the vehicle arrives at a destination location, 
when the vehicle arrives at the destination location, transmit to the vehicle a request for operation data of the vehicle, 
after receiving the operation data from the vehicle, detect based on the received operation data whether the vehicle is deactivated, and 
transmit at least a part of the data to an external server using the wireless communication circuit."
This language is vague and indefinite for at least the following reasons:
Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"An electronic device communicatively coupled to a vehicle, comprising:
a wireless communication circuit;
a sensor;
at least one processor operatively coupled to the wireless communication circuit; and
a memory operatively coupled to the at least one processor, wherein the memory stores instructions executable by the at least one processor to cause the electronic device to:
detect by the sensor whether the vehicle arrives at a destination location, 
when the vehicle arrives at the destination location, transmit to the vehicle a request for operation data of the vehicle, 
after receiving the operation data from the vehicle, detect based on the received operation data whether the vehicle is deactivated, and 
transmit at least a part of the received operation data to an external server using the wireless communication circuit."
Claims 2-12 are further rejected as depending on this claim.

Claim 9 recites: "The electronic device of claim 1, wherein the instructions are further executable by the at least one processor to:
confirm whether a navigation service is terminated in response to confirming that the vehicle is running; and
when the navigation service is terminated, control the vehicle to restart the navigation service using information related to the destination location."
This language is rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The language "in response to confirming that the vehicle is running" lacks proper antecedent basis. Moreover, it is unclear how this operation is performed (i.e. the language does not specify on which data or elements this "confirming" is based.
Omitting Essential Elements/Steps/Structure: The present claim is rejected as indefinite as being incomplete for omitting essential structure/elements describing the relationship between recited elements, such omission amounting to a gap between the navigation device and the electronic device as a whole. See MPEP § 2172.01. 
Intended Use: The language "control the vehicle to restart the navigation service using information related to the destination location" is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the [vehicle? electronic device?] (i.e. "restart the navigation service using information related to the destination location") or whether this language is deliberately articulated as an expression In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Generally Unclear: The language: "confirm whether a navigation service is terminated [and] when the navigation service is terminated, control the vehicle," is vague and indefinite as it is unclear whether the vehicle is controlled upon confirmation that a navigation service is terminated, or whether the "control the vehicle" function is independent from the confirmation operation.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The electronic device of claim 1, wherein the instructions are further executable by the at least one processor to:
terminating a navigation service 
when the navigation service is terminated, control the vehicle [intended to restart the navigation service using information related to the destination location]."

Claim 12 recites: "The electronic device of claim 11, wherein the information related to the destination location includes traffic congestion at the destination location the operation of the vehicle engine is terminated."
This language is rejected as vague and indefinite for at least the following reasons:
Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims: "operation of an engine of the vehicle is terminated" (cl. 11), and "the operation of the vehicle engine is terminated" (cl. 12).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The electronic device of claim 11, wherein the information related to the destination location includes traffic congestion at the destination location at the first time in which the vehicle arrives at the destination location and the second time when the operation of an engine of the vehicle 

Claim 13 recites: "A method in an electronic device communicatively coupled to a vehicle, comprising:
detecting by a sensor whether the vehicle arrives at a destination location;
when the vehicle arrives at the destination location, transmitting to the vehicle a request for operation data of the vehicle;
after receiving the operation data from the vehicle, detecting based on the received operation data whether the vehicle is deactivated, and
transmitting at least a part of the data to an external server using a wireless communication circuit."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method in an electronic device communicatively coupled to a vehicle, comprising:
detecting by a sensor whether the vehicle arrives at a destination location;
when the vehicle arrives at the destination location, transmitting to the vehicle a request for operation data of the vehicle;
after receiving the operation data from the vehicle, detecting based on the received operation data whether the vehicle is deactivated, and
transmitting at least a part of the received operation data to an external server using a wireless communication circuit."


Claim 17 recites: "The method of claim 15, further comprising:
confirming whether a navigation service is terminated in response to confirming that the vehicle is running; and
when the navigation service is terminated, controlling the vehicle to restart the navigation service using information related to the destination location."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 9 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 15, further comprising:
terminating a navigation service 
when the navigation service is terminated, controlling the vehicle [intended to restart the navigation service using information related to the destination location]."

Claim 18 recites: "The method of claim 15, further comprising:
confirming a distance between the location collected by the sensor of the electronic device and the destination;
determining whether the vehicle is adjacent to the destination based on the confirmed distance; and

This language is rejected as vague and indefinite for at least the following reasons:
Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims: "a distance between a present location detected by the sensor of the electronic device and the destination location" (cl. 10), and "a distance between the location collected by the sensor of the electronic device and the destination" (cl. 18).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 15, further comprising:
confirming a distance between a present location detected location;

requesting the external server for information related to the destination location in response to determining that the vehicle is adjacent to the destination."

Claim 20 recites: "The method of claim 19, wherein information related to the destination location includes traffic congestion at the destination location at the first time in which the vehicle arrives at the destination location and the second time when the operation of the vehicle engine is terminated."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 12 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 19, wherein information related to the destination location includes traffic congestion at the destination location at the first time in which the vehicle arrives at the destination location and the second time when the operation an engine of the vehicle 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizu (EP 2 730 889 A1).

Regarding claim 1, Yoshizu discloses an electronic device communicatively coupled to a vehicle (see e.g. at least Abstract, Fig. 1, 5, and related text), comprising:
a wireless communication circuit (e.g. at least in-vehicle telecommunication apparatus 120, see e.g. at least Fig. 1, and related text);
a sensor (e.g. at least sensors 101-108, see e.g. at least Fig. 1, and related text);
at least one processor operatively coupled to the wireless communication circuit; and a memory operatively coupled to the at least one processor, wherein the memory stores instructions executable by the at least one processor (see e.g. at least Fig. 1, and related text, wherein it is implicit that modules 101-108, 110, and 120 are controlled by a processor having the appropriate computer program) to cause the electronic device to:
detect by the sensor whether the vehicle arrives at a destination location (see e.g. at least p. 3, 17-20, 43-45, 48, 66, 109, 117-118, Fig. 1, and related 
when the vehicle arrives at the destination location, transmit to the vehicle a request for operation data of the vehicle (id., see also e.g. at least p. 13-14, 23-25, 43-46, Fig. 1, 3, and related text, collecting action histories, i.e., vehicle data, at the destination including, accelerator operation, brake pedal operation, steering, vehicle speed, wheel speed, ignition state, opening/closing of each door, hazard lamp status, absolute position of the vehicle), 
after receiving the operation data from the vehicle, detect based on the received operation data whether the vehicle is deactivated (id., determining operation state of the vehicle from ignition sensor data), and 
transmit at least a part of the received operation data to an external server using the wireless communication circuit (id., transmitting vehicle data indicating the action history, i.e. vehicle data, to recommended-information providing center 200).

Regarding claims 2 and 14, Yoshizu discloses that detecting whether the vehicle arrives at the destination location further includes:
receiving an external signal indicating arrival of the vehicle at the destination location (see e.g. at least p. 44, Fig. 1, and related text).

Regarding claim 3, Yoshizu discloses that the vehicle includes a connector, and the instructions executable by the at least one processor further cause the electronic  the operation data through the connector (see e.g. at least p. 43, Fig. 1, and related text).

Regarding claim 5, Yoshizu discloses that the instructions are further executable by the at least one processor to cause the electronic device to: provide a navigation service in which the destination location is set (see e.g. at least  p. 51, Fig. 1, 4, and related text).

Regarding claims 6 and 15, Yoshizu discloses that the instructions are further executable by the at least one processor to cause the electronic device to: transmit(ting) at least a part of the operation data to the external server through the wireless communication circuit, in response to detecting arrival of the vehicle at the destination location (e.g. at least in-vehicle telecommunication apparatus 120, central telecommunication apparatus, see e.g. at least p. 46, Fig. 1, 4, and related text).

Regarding claim 8, Yoshizu discloses that the instructions are further executable by the at least one processor to: receive information related to the destination location from the external server and transmit the received information to the vehicle (see e.g. at least Abstract, p. 7, 51, Fig. 1, 4, and related text).

Regarding claims 9 and 17, Yoshizu discloses that the instructions are further executable by the at least one processor to:
terminating(ing) a navigation service (see e.g. at least p. 48); and


Regarding claims 10 and 18, Yoshizu discloses that the instructions are further executable by the at least one processor to:
confirm(ing) a distance between a present location detected by the sensor of the electronic device and the destination location (e.g. at least travel distance, see e.g. at least p. 26-27, 45, 48, 88, 138);
determin(e/ing) whether the vehicle is within a threshold distance of the destination location based on the confirmed distance (id., identifying whether the destination is e.g., within a specific area, within a running area, and/or near, where the vehicle is located); and
provid(e/ing) information related to the destination location in response to determining that the vehicle is within the threshold distance of the destination location (id., providing e.g., navigation information to the destination).

Regarding claims 11 and 19, Yoshizu discloses that the operation data of the vehicle includes a first time at which the vehicle arrives at the destination (e.g. at least arrival/travel time, staying time, see e.g. at least p. 76, Fig. 6, and related text), and a second time when operation of an engine of the vehicle is terminated (e.g. time when ignition is turned off at a destination, see e.g. at least p. 48, Fig. 6-8, and related text).

claims 12 and 20, Yoshizu discloses that the information related to the destination location includes traffic congestion at the destination location at the first time in which the vehicle arrives at the destination location and the second time when the operation of an engine of the vehicle is terminated (see e.g. at least p. 2, 35, 55).

Regarding claim 13, Yoshizu discloses a method in an electronic device communicatively coupled to a vehicle (see e.g. at least Abstract, Fig. 3-4, 6-8, and related text), comprising:
detecting by a sensor whether the vehicle arrives at a destination location (e.g. at least GPS 108, ignition sensor 105, acceleration sensor 101, vehicle speed sensor 104, see e.g. at least p. 3, 17-20, 43-45, 48, 66, 109, 117-118, Fig. 1, and related text, identifying the stopped position of the vehicle, for example, the on-state/off-state of the ignition key, and storing the identified point as a destination);
when the vehicle arrives at the destination location, transmitting to the vehicle a request for operation data of the vehicle (id., see also e.g. at least p. 13-14, 23-25, 43-46, Fig. 1, 3, and related text, collecting action histories, i.e., vehicle data, at the destination including, accelerator operation, brake pedal operation, steering, vehicle speed, wheel speed, ignition state, opening/closing of each door, hazard lamp status, absolute position of the vehicle);
after receiving the operation data from the vehicle, detecting based on the received operation data whether the vehicle is deactivated (id., determining operation state of the vehicle from ignition sensor data), and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizu in view of Annapureddy (US 2014/0278074 A1).

Regarding claim 4, Annapureddy teaches limitations not expressly disclosed by Yoshizu including namely: an on-board diagnostic (OBD) device (e.g. at least OBD, see e.g. at least p. 27, Fig. 2, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Yoshizu by configuring an on-board 

Regarding claims 7 and 16, Yoshizu discloses that the instructions are further executable by the at least one processor to: confirm(ing) whether the vehicle is running based on the operation data, including information indicating a present gear of a transmission of the vehicle (see e.g. at least p. 19, 115, identifying the vehicle in park).
Additionally, Annapureddy teaches limitations not expressly disclosed by Yoshizu including namely: information indicating rotations-per-minute (RPM) of an engine of the vehicle (Annapureddy: e.g. at least engine revolutions per minute, see e.g. at least p. 32).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Yoshizu by configuring information indicating rotations-per-minute (RPM) of an engine of the vehicle  as taught by Annapureddy in order to generate dynamic navigation information and routes by incorporating current vehicle conditions determined by OBD data (Annapureddy: p. 2, 4, 27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662